DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

Status of Claims
Claims 1-4, 6, 10-11 and 15-17 are pending.  Claims 1-4, 6, 10-11 and 15-17 are amended.  Claim 5, 7-9, 12-14 and 18 are canceled.
Claim 17 is withdrawn as being directed to non-elected inventions, there being no allowable linking claim.  Claims 1-4, 6, 10-11 and 15-16 are examined on their merits. 


Information Disclosure Statement
The Information Disclosure Statement filed January 7, 2022 has been reviewed.


Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn  
Claim Rejections - 35 USC § 103
In light of the cancellation of the claim the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Diguet et al. US 2011/0223289 (9/15/2011) (6/11/2019 IDS) in view of Moore et al US 2011/0171187 (7/14/2011) and Hayashi et al. US 2013/0287827(10/31/2013) is withdrawn as moot.

Double Patenting
In light of the cancellation of the claim the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over claims 1-12 and 14 of U.S. Patent No. 10,888,538 in view of Diguet et al. US 2011/0223289 (9/15/2011) (6/11/2019 IDS) and Hayashi et al. US 2013/0287827(10/31/2013) on the ground of nonstatutory obviousness-type double patenting is withdrawn as moot.

Rejections Maintained   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The rejection of claims 1-4, 6, 10-11 and 15-16 under 35 U.S.C. 103 as being unpatentable over Diguet et al. US 2011/0223289 (9/15/2011) (6/11/2019 IDS) in view of Moore et al US 2011/0171187 (7/14/2011) and Hayashi et al. US 2013/0287827(10/31/2013) is maintained. 
Diguet et al. (Diguet) US 2011/223289 discloses a selection of PUFA in its salt form and a selection of soy, lupin or another plant protein hydrolysate as the matrix and protective colloid component. (See [0015], [0011]-[0013] and [0036]). US 2011/223289 teaches that soy or lupin protein hydrolysates act as protective colloids and protein hydrolysates from pear, rice or corn can be used as a protective matrix of PUFAs which may be in their salt form.  Diguet teaches PUFA beadlets. (See [0040]).   Diguet teaches the use of encapsulated particles containing PUFAs embedded in a protein matrix for the preparation of extruded food and the PUFA-supplemented extruded food itself. (See Abstract).
The protein hydrolysate is from a corn which is a starch containing plant as called for in instant claims 1 and 8.  In [0016] Diguet teaches that the PUFAs of preferred interest are DHA which stands for docosahexanoic acid.  Docosahexanoic acid is called for in instant claim 6.  The protein hydrolysate may be from 20-99% which overlaps with the from 10-75% called for in claim 1.
Diguet teaches that beads containing PUFAs and PUFA powder, can be incorporated into food and can give the final product excellent sensory properties. (See 
The beads or particles can be about 10 -10000 microns. (See [0012]).  About 10-10000 microns overlaps with the 10-200 microns called for in instant claim 2 and also overlaps with the 200-1000 microns in instant claim 4.  About 10-10000 microns also overlaps with the more than 1000 microns in claim 4.  The PUFAs are present in an amount of about 0.1 to 10% which overlaps with the 5-80% called for in instant claim 1. (See [0033]).
Diguet does not teach a sugar alcohol, sorbitol, ascorbic acid, a sodium salt of a PUFA and does not teach a gum.  These deficiencies are made up for with the teachings of Moore et al. and Hayashi et al.
Moore et al. (Moore) teaches a compositions that are dietary supplements for the promotion and repair of bone and joints.  (Abstract).  Moore teaches particles in the composition that are less than 1000 microns.  
Moore teaches that a gum may be a part of its composition as a non-effervescent disintegrant as called for in instant claim 9. (See [0068]).  Moore teaches that the gum can be present in an amount of about 25% or less which overlaps with the up to 30% called for in instant claims 1 and 10. (See [0079]).  
 Moore also teaches that its composition can also comprise mannitol as a filler which is a sugar alcohol as called for in instant claim 10.   (See [0067]).  Moore teaches 
Moore also teaches that its composition may include antioxidants such as ascorbic acid. (See [0057-0058]). Moore teaches that antioxidants are desirable in a dietary supplement. (See [0057]).  Antioxidants are called for in instant claim 11 and ascorbic acid is called for in instant claim 15.  Moore also teaches that it can comprise a diluent of sorbitol as called for in instant claim 16. (See [0071]).  
Hayashi et al. (Hayashi) teaches a composition for personal use that comprises liposomes that can contain PUFA salts. (See Abstract).  Hayahsi teaches that the sodium salts of PUFAs are very stable over time. (See Abstract and [0035]).  The sodium salt of a PUFA is called for in instant claim 1.
Thus, it would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Diguet composition to add gum so the composition has a non-effervescent disintegrant, mannitol, so the composition has a suitable filler, and sorbitol so the composition has a suitable diluent and ascorbic acid so the composition has a desirable antioxidant as taught by Moore. 
It would be would be prima facie obvious for one of ordinary skill in the art making the Diguet composition to have the PUFA salt, preferably DHA, be the sodium PUFA salt as taught by Hayashi in order to have superior stability in the food products as taught by Hayashi.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The rejection of claims 1-4, 6, 10-11 and 15-16 as being unpatentable over claims 1-12 and 14 of U.S. Patent No. 10,888,538 in view of Diguet et al. US 2011/0223289 (9/15/2011) (6/11/2019 IDS) and Hayashi et al. US 2013/0287827(10/31/2013) on the ground of nonstatutory obviousness-type double patenting is maintained. 
          Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a particulate solid formulation comprising at least one PUFA salt and a protein hydrolysate.   
The claims of US Patent No. 10,888,538 are also directed to a particulate solid formulation comprising at least one PUFA salt and a casein phosphopeptide.  The claims of US Patent No. 10,888,538 differ from those of the instant application because they do not teach a protein hydrolysate and a sodium PUFA salt specifically. This deficiency is made up for in the teachings of Diguet and Hayashi.   
The teachings of Diguet are described supra.  A person of ordinary skill would have been motivated to use the protein hydrolysate from corn in order to improve the sensory properties of the food.  
The teachings of Hayashi are described supra.  A person of ordinary skill would have been motivated to use the sodium PUFA salt, preferably DHA in order to achieve the lengthy stability properties as taught by Hayashi.   

Response to Arguments
Applicants’ arguments of January 7, 2021 have been fully considered and are found to be unpersuasive.  

Applicants note that Diguet teaches at [0011] that beadlets containing PUFAs can be incorporated into food and can give the final product excellent sensory properties but assert that the claimed invention is neither a PUFA powder nor a PUFA beadlet but instead a spray-dried residue of an aqueous mixture of the claimed components. 
Applicant agrees with the Examiner that Diguet does not teach the presence of a gum.  Applicant notes that Moore, which the Examiner cites for the teaching of a gum, teaches a lot of excipients.  Applicant asserts that an ordinarily skilled artisan would not be motivated by Diguet to select gum with any reasonable expectation of successfully achieving the presently claimed invention.
Applicants note that Moore identifies gums as a possible dispersion enhancer and a possible disintegrant and Applicants assert that dispersion enhancers and disintegrants are not typically included in food such as the cereals of Diguet.  Since dispersion enhancers are typical excipients of tablets that employ an active ingredient, Applicants assert that the skilled artisan would have specifically disregarded the teachings in the paragraphs that mention gums.  Applicants also assert that despite the teachings in Moore of gums as antioxidants, a person of ordinary skill in the art would have had no motivation to replace the very common antioxidants of rosemary or sage 
Applicants note that Hayashi is directed toward enhancing the stability of external use composition, so Hayashi does not suggest employing Na-salts of PUFAs in the compositions disclosed by Diguet et al, i.e., in a food or feed product which is internally consumed.  The ordinarily skilled person would thus have had no inventive to consult Hayashi when confronted with the problem of producing PUFA-containing food or feed products as it is from a disparate filed of endeavor.  

With respect to the obviousness double patenting rejection, Applicants refer to their arguments with respect to the obviousness rejection and reiterate them for the obviousness type double patenting rejection.  

 	Applicants’ arguments have been carefully reviewed and are found to be unpersuasive.  
Applicants’ argument that an ordinarily skilled artisan would not be motivated by Diguet to select gum with any reasonable expectation of successfully achieving the presently claimed invention is not found to be persuasive.  There is absolutely nothing to suggest that there cannot be a reasonable expectation of success.  The Examiner notes that Applicants have not provided any evidence that there can be no reasonable expectation of success.  In the absence of evidence to the contrary and in light of the considerable advantages to be gained by combining the teachings of the references, it does appear that there is a reasonable expectation of success.  

Applicants’ argument that Hayashi is from a different field of endeavor is not found to be persuasive.  See MPEP 2141.01(a): "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the 
Hayashi is directed to compositions that comprise liposomes that contain PUFA salts. Thus Hayashi is directed to the formulating of compositions comprising PUFAs.  Hayashi expressly states that an object of the present invention is to provide a composition comprising a polyunsaturated fatty acid having higher stability over time.  The key part of Hayashi is the formulation of stable PUFAs over time, not whether the composition are to be used externally or internally.  
The Hayashi reference is quite pertinent to the problem faced by the inventor of optimally formulating PUFAs.  Hayashi has very relevant information to provide about formulating PUFAs with optimal stability.  
 Hayashi teaches personal compositions and Diquet is directed to a personal composition that is consumable but both types of compositions deal with similar issues including ease of formulation and shelf stability.  Thus, the formulating of PUFAs as salts because of their increased stability would be directly relevant to the issues that Diquet is directed to.  A personal of ordinary skill in the art would be interested in issues such as shelf stability in formulating a product for consumers, whether it was to be used for personal use on the outside of the body or to be ingested as a food and Hayashi’s teachings would be highly relevant to a person or ordinary skill in the art formulating PUFAs.  Therefore a person of ordinary skill in the art would be very interested in the teachings of Hayashi when formulating PUFAs for consumer products.  



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619